                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                     )
                                              )
       v.                                     )       Criminal Action No. 17-299
                                              )
JAMES TARIC BYRD,                             )       Judge Cathy Bissoon
                                              )
                       Defendant.             )

                                    MEMORANDUM ORDER

       On May 2, 2019, the undersigned held a hearing to determine whether the period of delay

since the Court ordered Defendant James Taric Byrd (“Defendant”) be transported to a suitable

facility for treatment and psychological and psychiatric treatment is reasonable, and therefore

excludable, under 18 U.S.C. § 3161, the Speedy Trial Act (the “Act”). Defendant was

committed to the custody of the Attorney General pursuant to 18 U.S.C. § 4241(d) on February

26, 2019. (Doc. 63.)

       At the hearing, the Government presented evidence through multiple witnesses that the

delay in transporting Defendant was not due to any failure by the Government, the U.S. Marshals

Service, or the Bureau of Prisons. Rather, all entities charged with facilitating the safe and

timely transport of Defendant have been working diligently to transport him to the appropriate

facility identified, namely the Federal Medical Center at Butner (“FMC Butner”). The

Government’s witnesses stated that Defendant will be transported during the week of May 27,

2019, and the latest date he will arrive at FMC Butner is May 31, 2019.

       Defendant’s counsel argued that the Government’s evidence is insufficient to exclude any

time under the Act, as it demonstrates only that the delay is the result of systemic failures and

runs counter to the Congressional directive that transportation of defendants be completed within



                                                  1
ten days. See 18 U.S.C. § 3161(h)(1)(F). Defendant’s counsel urged that while the delay in this

case is “normal” in that it occurs regularly and to others as well, it cannot be reasonable because

such a delay demonstrates a failure of the system to respond adequately and promptly to the

needs of mentally-ill defendants. Defendant’s counsel also argued that the Court should defer

ruling on this issue until after Defendant has been transported to FMC Butner.

       In United States v.Turner, the Court of Appeal for the Sixth Circuit held that while the

presumptive unreasonableness of a transportation delay in excess of ten days could not be

rebutted by “vague” evidence of transportation difficulties, “[i]f legitimate problems arise in

transporting a defendant, the government legitimately may rebut the presumption.” 602 F.3d

778, 783 (6th Cir. 2010) (discussing the automatic exclusion under 18 U.S.C. § 3161(h)(1)(F)).

In the instant case, the Court finds that the Government has presented ample, concrete evidence

of legitimate problems in transporting Defendant to FMC Butner. Specifically, the Government

offered evidence that severe issues of understaffing at the Bureau of Prison’s Office of Medical

Designations and Transportation and a lack of bed space at the two facilities tasked with

completing mental health evaluations pursuant to 18 U.S.C. § 4241(d) are the causes of the delay

in this case. Unfortunately, these institutional causes for delay were characterized as “routine”

and “typical” by Jason Byham, the United States Marshal familiar with Defendant’s case.

       While the Court agrees with Defendant’s counsel that such delays are regrettable, the

undersigned nonetheless finds that the entire period of time from February 26, 2019—when

Defendant was committed to the custody of the Attorney General—until May 31, 2019—the

latest date by which Defendant is due to arrive at FMC Butner—is excludable pursuant to 18




                                                 2
U.S.C. § 3161(h)(1)(F). 1 Despite the legitimate problems created by issues in their institutions,

the diligent work of all persons and entities responsible for the safe transportation of this

Defendant to the facility most appropriate to treat him is sufficient to overcome the presumption

of unreasonableness in section 3161(h)(1)(F).

       The Court notes Defendant’s objection that a ruling on excludability under section

3161(h)(1)(F) at this time “would remove any incentive the government has to ensure Mr. Byrd’s

timely transport, evaluation, and treatment.” (Doc. 71 at 4.) However, based on the evidence

presented at the hearing, the Court disagrees. Testimony offered by the Government

demonstrated that, at this juncture, the delay in transporting Mr. Byrd is due solely to the lack of

available bed space at FMC Butner—there is no way for his transport to be sped up. 2 The

Government’s witnesses also stated that the latest possible date for his transport is May 31st and

the Court’s ruling holds the Government to that date. If Defendant does not arrive at FMC

Butner by May 31st, any time consumed in excess of that date shall be designated as

presumptively unreasonable.




1
  Should Defendant arrive at FMC Butner prior to May 31st, the excludable time for transport
shall end on that earlier date of arrival.
2
  Alyssa Givens of the U.S. Marshals Service’s Justice Prisoner & Alien Transport System
(“JPATS”) testified that no priority is given to any particular defendants after a request for
movement is received. Rather, JPATS moves prisoners on a “first come, first served” basis. In
this case, JPATS received the request to transport Defendant to FMC Butner on April 1, 2019.
While Defendant’s arrival date at FMC Butner has moved up a week since that time, Ms. Givens
testified that the change in date was due not to Defendant moving ahead in the line, but rather to
the line getting shorter because of changes in the needs of other federal prisoners. Consistent
with Ms. Givens’s testimony, Jason Byham, a United States Marshal in this District familiar with
Defendant’s case, testified that in mid-April there was nothing he was able to do to speed up
Defendant’s transfer to FMC Butner. Rather, the issue was the lack of available bed space at
FMC Butner. (See also Doc. 77 at 4 (e-mail from Mr. Byham dated April 12th regarding lack of
availability of beds for Defendant).)
                                                  3
       Alternatively, the Court finds that the same period of time, from February 26, 2019 to

May 31, 2019, is excludable as the ends of justice served by granting a continuance outweigh the

best interests of the public and Defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). In

considering whether to grant a continuance under section 3161(h)(7)(A), the Court must consider

the factors in 3161(h)(7)(B), including “[w]hether the failure to grant such a continuance in the

proceeding would be likely to make a continuation of such proceeding impossible, or result in a

miscarriage of justice.” Id. § 3161(h)(7)(B)(i). In this case, the earliest date for Defendant’s

arrival at FMC Butner identified by the Government is May 27th. By then, 90 days would have

elapsed since the Court committed Defendant to the custody of the Attorney General, violating

the directive of section 3161(c)(1) that Defendant be tried timely. If Defendant’s right to a

speedy trial is violated, the Indictment in this case must be dismissed. 18 U.S.C. § 3162(a)(2).

Under these circumstances, the Court finds that its failure to grant a continuance pursuant to

3161(h)(7)(A) would make the continuation of this proceeding impossible, resulting in a

miscarriage of justice. Thus, the ends of justice require exclusion.

       IT IS SO ORDERED.


May 6, 2019                                           s/Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge




cc (via ECF email notification):

All Counsel of Record




                                                 4
